department of the treasury internal_revenue_service washington d c contact person eg identification_number telephone h number employer_identification_number tax_exempt_and_government_entities_division number release date date date xxxxxxxx xxxxxxxx uniform issue list legend b cc company date date date date x1 x2 x3 t o a n w o w dear sir or madam this is in response to your ruling_request of date for discretionary relief under sec_301_9100-3 for an extension of time to make the election under sec_53_4942_a_-3 ck2 iv facts you are recognized as exempt from federal income taxes under sec_501 c and classified as a private_foundation under sec_509 you are organized to support health human services the arts education and the environment through organizations that are recognized as exempt from federal income taxes under sec_501 c during tax_year ending date you received stock contributions in the amount of x1 from b and c as a result b claimed tax deductions equal to the appraised fair_market_value of the stocks b contributed to you you state that b is a substantial_contributor to you and as such is a disqualified_person under sec_4946 xxkmknkk mnkxkkrkk km mkionkkkk during the tax_year ending date you distriouled qualifying distributions in the amount of x2 an amount less than percent of the contributions you received in the tax_year ending date return’ on your form_990-pf return of private_foundation for tax_year ending date you reported that you have excess qualifying distributions from the prior preceding five years in the amount of x3 you did not use any of the excess qualifying distributions for any other purpase and you do not intend to use that amount for any other purpose you state that company a capital management firm handles your taxes company also handies 8's individual taxes one of company's employees a tax attorney attorney with experience filing individual and foundation taxes whom you consider experienced and who has always provided you competent and reliable tax advices and services prepared the date return under the guidance of company and attorney you mailed return timely after an extension on date and unintentionally and without knowledge omitted to elect to treat the excess qualifying distributions of the preceding years as a current_distribution out of corpus as provided under sec_53_4942_a_-3 iv election to meet the distribution_requirements of sec_170 f ii you state that because company and attorney omitted to communicate to you the requirement to make the election and failed to notify you to attach the election to return you were unaware of the election requirement you state under penalties of perjury that you d id not have any knowledge or reason to believe that such advisors were not fully competent to render advice on necessary regulatory elections or that their advisors were not aware of all relevant facts b under the assumption you made election claimed a charitable deduction as a result of b's contribution to you you submitted a sworn affidavit by b which states b claimed a charitable deduction for contributing stacks to you under the assumption you filed election in early date during review of c’s previously filed tax_return for tax_year ending date by a tax advisory firm firm firm discovered your omission to make and attach the election immediately firm notified you about this omission and you decided to immediately seek permission from the internal_revenue_service service’ to make and aitach a late election you submitted a sworn affidavit from one of firm's officers that states you became aware of your omission to make and attach the election after firm brought the omission to your attention you submitted additional sworn affidavits from your officers and attorney the affidavit from your officers states that company and attorney did not communicate or discuss the election with you the affidavit from attorney states attorney a was unaware of the election b was aware of b's intent to obtain maximum_tax benefits because of the contribution b made to you and c would have made the election had attorney known about the election in addition you attached a copy of return to this ruling_request and a copy of the sec_53_4942_a_-3 c 2iv election you omitted to include with return you mailed on date you also attached a copy of b's form_1040 tax_return charitable_contribution schedule which shows that b filed the tax_return under the assumption you made the election you stated that b's return for tax_year ending date will not be affected if you are permitted to make and attach xxxkxnxk kaxkkakkak akkkkxkakk the election last you state that you discovered the failure to make the regulatory election and submitted this request for relief before the failure to make the regulatory election was discovered by irs you also state that you are not under examination by the service and as of the date of this ruling_request you have not received any communication from the service regarding your omission to make the election ruling requested based on the above facts you request a ruling for discretionary additional time under sec_301_9100-3 to file the sec_53_4942_a_-3 election for your tax_year ending date law lr c sec_170 b fxii provides in part that contributions by an individual to a private_foundation that makes qualifying distributions that are treated as distributions out of corpus in an amount equal to percent of the contribution within three months and days of the end of the private foundation's taxable_year are deductible pincite percent of the taxpayer's contribution_base for the taxable_year il r c sec_4942 provides for the imposition on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year ilr c sec_4942 defines a private foundation's distributable_amount for any taxable_year as an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 r c sec_4942 provides rules as to the treatment of qualifying distributions made during a taxable_year generally qualifying distributions for a taxable_year are treated as made a first out of the undistributed_income of the immediately preceding_taxable_year if the private_foundation was subject_to tax imposed by this section for the preceding year to the extent thereof b second out of undistributed_income for the taxable_year to the extent thereof and c then out of corpus sec_53_4942_a_-3 provides that a donee organization may elect to treat as a current_distribution out of corpus any amount distributed in a prior taxable_year which was treated as a distribution out of corpus under paragraph d iii of this section provided that a such amount has not been availed of for any other purpose such as a carryover under paragraph e of this section or a redistribution under this paragraph for a prior year b such corpus distribution occurred within the preceding years and c such amount is not later availed of for any other purpose such election must be made by attaching a statement to the return the foundation is required to file under sec_6033 with respect to the taxable_year for which xxxxxkkk axkkxkkkx arxkkkmkn such election is to apply such statement must contain a declaration by an appropriate foundation_manager within the meaning of sec_4946 that the foundation is making an election under this paragraph and it must specify that the distribution was treated under paragraph d xiii of this section as a distribution out of corpus in a designated prior taxable_year or years this election is permissible in order to satisfy distribution_requirements under sec_170 f mii sec_301_9100-3 provides that requests for extensions of time for regulatory elections may be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 b provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii requests relief under this section before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking iv v into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 b provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election sec_301_9100-3 c provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 c1 i provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301_9100-3 provides in part that for relief to be granted the service may axxaxxkk mxxaaxkrn maxkkaxkk require the taxpayer to consent under sec_6501 to an extension of the period of limitations on assessment for the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made sec_301_9100-3 specifies evidence which must be provided when a taxpayer requests relief under this section which includes a affidavit and declaration from taxpayer and b affidavits and declarations from other parties sec_301_9100-3 further requires additional information to support request for relief under sec_301_9100-3 which includes i ii iii iv the taxpayer must state whether the taxpayer's return s for the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made is being examined by a district_director or is being considered by an appeals_office or a federal court the taxpayer must notify the service office considering the request for relief if the service starts an examination of any such return while the taxpayer's request for relief is pending the taxpayer must state when the applicable return form or statement used to make the election was required to be filed and when it was actually filed the taxpayer must submit a copy of any documents that refer to the election when requested the taxpayer must submit a copy of the taxpayer's return for any taxable_year for which the taxpayer requests an extension of time to make the election and any return affected by the election and when applicable the taxpayer must submit a copy of the returns of other taxpayers affected by the election internal_revenue_manual delegation_order formerly do-183 rev extension of time for making certain elections provides in part authority to grant a reasonable extension of the time fixed by regulations for the making of an election or application_for relief in respect of tax under all subtitles of the code except subtitles e g h and i subject_to the requirements of sec_301_9100-1 authority is delegated to director eo manager eo technical manager eo technical guidance and quality assurance analysis pursuant to sec_4942 taxes are imposed on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year see sec_4942 which defines distributable_amount sec_53_4942_a_-3 iv provides that a donee organization may elect to treat as a current_distribution out of corpus any amount distributed in a prior taxable_year which was treated as a distribution out of corpus under paragraph d iii of this section provided that a such amount has net been availed of for any other purpose such as a carryover under paragraph e of this section or a redistribution under this paragraph for a prior year b such corpus distribution occurred within the preceding years and c such amount is not later availed of for any other purpose such election must be made by attaching a statement to the return the foundation is required to file under sec_6033 with respect to the taxable_year for which such axkaxkakk kaxakaxkax maxkaxakak election is to apply such statement must contain a declaration by an appropriate foundation_manager within the meaning of sec_4946 that the foundation is making an election under this paragraph and it must specify that the distribution was treated under paragraph d iii of this section as a distribution out of corpus in a designated prior taxable_year or years this election is permissible in order to satisfy distribution_requirements under sec_170 when a taxpayer makes a sec_53_4942_a_-3 iv election to satisfy the distribution_requirements under sec_170 b f ii a taxpayer must make such an election by attaching a statement to its return with respect to the taxable_year for which such election is to apply sec_53_4942_a_-3 provides that the statement must contain a declaration by an appropriate manager of the taxpayer which must state that the taxpayer is making such an election and specify the proper distribution treatment as a distribution out of corpus ina designated prior taxable_year or years here you did not make such an election when you timely filed your form_990-pf for the tax_year ending date you state that in tax_year ending date you met the requirement to make the election but in good_faith you mistakenly and without knowledge omitted to make the election you stated that you omitted to make the election because you relied upon the advice of a qualified_tax professional who failed to neither advise you about the election nor make the election on your behalf thus you were unaware that you were required to attach the election to return however under sec_301_9100-3 if a taxpayer when required omits to make the sec_53 a - iv election a request for an extension of time for regulatory election s may be granted if the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government a taxpayer will be deemed to have acted reasonably and in good_faith if among other things the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the service or if taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election among others see sec_301_9100-3 sec_301_9100-3 b provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all the relevant facts you have submitted documentation showing that you acted reasonably and in good_faith under sec_301_9100-3 in that you reasonably relied on company and attorney who unintentionally and without knowledge failed to make and failed to advise you to make the election for the tax_year ending date you also represented that you had no knowledge or reason to believe that attorney and company were not fully competent to render tax_advice on necessary regulatory elections such documentation included affidavits and other evidence ta sustain your claim that you acted in good_faith to support your request for an extension of time under sec_301_9100-3 to file the election which satisfy the procedural requirements for relief under sec_301_9100-3 and you must also demonstrate that the interests of the government will not be prejudiced by the granting of relief pursuant to sec_301_9100-3 to qualify for discretionary relief under sec_301 a an example of a prejudice to the government occurs when such an extension results ina taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election aaxkkkkk kmakkkxkxk axkkxkkkk than the taxpayer would have had if the election had been timely made see sec_301 c i see also sec_301_9100-3 b's individual tax_return for tax_year ending date will remain the same because b filed tax_return for tax_year ending date under the assumption you correctly filed return which would have included the election thus granting the extension under sec_301_9100-3 will not result in b having a lower tax_liability or prejudicing the government's interest you filed your form_990-pf return for the year ending date reporting excess qualifying distributions from the prior preceding five years in the amount of x3 you did not use any of the excess qualifying distributions for any other purpose and you do not intend to use that amount for any other purpose thus granting the extension under sec_301_9100-3 will not result in you having a lower tax_liability or prejudicing the government's interest before the service discovered your omission you filed this ruling_request and requested for relief to make the election a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the service among others see sec_301_9100-3 your omission to make the election was reasonable and in good_faith as provided under sec_301_9100-3 further you requested relief to make election before the service in addition since the government's interest will discovered your omission to make the election not be prejudiced as a result of your omission to make the election or if given the permission to make a late election you are entitled to an extension of time under sec_301_9100-3 to make the election we note that the figures in your return for your tax_year ending date for excess qualifying_distribution carryovers for the preceding five years were determined incorrectly and overstated in each year your qualifying distributions for the year exceeded your distributable_amount and you did not use qualifying distributions either current-year or carryovers for any purpose other than satisfying the current-year distributable_amount under these circumstances your excess_distribution carryover for each of the five years preceding the year ending date is the amount of qualifying distributions made in that year minus the distributable_amount for that year regardless of your elections to treat current-year qualifying distriputions as made out of corpus and use of carryovers to satisfy your distributable_amount for each year see sec_53 a - e these revised reduced carryover figures are still sufficient for you to meet the pass- through requirements of sec_170 f vii for your tax_year ending date with a smaller carryover to subsequent years rulings based on the facts and circumstances represented the commissioner through his delegate manager exempt_organization technical has exercised his authority under sec_301_9100-3 to grant you an extension of time in which to make an election under sec_53_4942_a_-3 for your tax_year ending date the election shall be made by filing an amended form_990-pf return for your tax_year ending date and attaching a statement making the election you shall have an additional days from the date of this letter_ruling to file the amended_return the amended_return and subsequent returns filed should reflect the revised carryover figures axxxmnkkx akxxkkrkk axkkxkxik this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 k provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this office does not have jurisdiction over sec_170 therefore this ruling does not address the propriety of deductions under sec_170 or whether the facts presented by the taxpayer with regard to sec_170 are correct because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently an file with the service we are sending a copy of this letter fo your authorized representative sincerely michael seto manager eo technical enclosure notice
